  1          Michael R. King #005903
             Kevin J. Blakley #010777
  2
       GAMMAGE & BURNHAM, P.L.C.
                  TWO NORTH CENTRAL AVENUE
  3                        15TH FLOOR
                       PHOENIX, AZ 85004
  4                 TELEPHONE (602) 256-0566
                       FAX (602) 256-4475
  5                EMAIL: MKING@GBLAW.COM
                          KBLAKLEY@GBLAW.COM

  6    Attorneys for Food Services of America, Inc.
  7
                                 UNITED STATES BANKRUPTCY COURT
  8
                                               DISTRICT OF ARIZONA
  9
 10   In re:                                             Chapter 11
 11   ARTIC CATERING, INC.,                              No. 2:18-bk-13118-EPB
 12                               Debtor.
                                                         NOTICE OF APPEARANCE AND
 13                                                      REQUEST FOR NOTICE
 14
 15
                  Food Services of America, Inc., by and through its attorneys, Gammage &
 16
      Burnham P.L.C., hereby requests that the parties in this case provide it with written
 17
      notice of all continuing proceedings and matters in the above-referenced bankruptcy, as
 18
      of the date of the filing and as provided by law.
 19
 20                    Notices to Food Services of America, Inc. should be sent to:
 21                           Gammage & Burnham P.L.C.
 22                           Attention: Michael R. King
                              Two North Central Avenue, 15th Floor
 23                           Phoenix, Arizona 85004
 24                           mking@gblaw.com
                              kblakley@gblaw.com
 25
 26




      1310316.1                                                                             10/29/2018
Case 2:18-bk-13118-EPB           Doc 17 Filed 10/29/18 Entered 10/29/18 15:41:18      Desc
                                  Main Document    Page 1 of 3
  1               NOTICE IS HEREBY GIVEN that the law firm of Gammage &
  2   Burnham P.L.C. has been retained to represent Food Services of America, Inc. in the
  3   above bankruptcy proceeding.
  4                DATED this 29th day of October, 2018.
  5                                            GAMMAGE & BURNHAM, P.L.C.
  6
                                               By /s/Kevin J. Blakley
  7                                              Michael R. King
  8                                              Kevin J. Blakley
                                                 Two North Central Avenue, 15th Floor
  9                                              Phoenix, Arizona 85004
 10
 11   Efiled this 29th day of October, 2018.
 12
      Copy of the foregoing emailed/mailed
 13   this 29th day of October, 2018, to:
 14
      Grant L. Cartwright
 15   Andrew A. Harnisch
 16   MAY POTENZA, BARAN & GILLESPIE, P.C.
      201 N. Central Avenue, Suite 2200
 17   Phoenix, Arizona 85004-0608
 18   gcartwright@maypotenza.com
      aharnisch@maypotenza.com
 19   Attorneys for Debtors
 20
      Larry L. Watson
 21   OFFICE OF THE U.S. TRUSTEE
 22   230 North First Avenue, Suite 204
      Phoenix, Arizona 85003
 23   larry.watson@usdoj.gov
 24
 25
 26




      1310316.1                                  2                                    10/29/2018
Case 2:18-bk-13118-EPB     Doc 17 Filed 10/29/18 Entered 10/29/18 15:41:18        Desc
                            Main Document    Page 2 of 3
  1   Carolyn J. Johnsen
      Dickinson Wright PLLC
  2
      1850 N. Central Avenue, Suite 1400
  3   Phoenix, Arizona 85004
      cjjohnsen@dickinsonwright.com
  4
      Attorneys for Liquid Capital Exchange, Inc.
  5
       /s/ Elizabeth Guerrero
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26




      1310316.1                                     3                           10/29/2018
Case 2:18-bk-13118-EPB     Doc 17 Filed 10/29/18 Entered 10/29/18 15:41:18   Desc
                            Main Document    Page 3 of 3
